NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           POWER INTEGRATIONS, INC.,
                Plaintiff-Appellee

                           v.

FAIRCHILD SEMICONDUCTOR INTERNATIONAL,
     INC., FAIRCHILD SEMICONDUCTOR
    CORPORATION, FAIRCHILD (TAIWAN)
               CORPORATION,
              Defendants-Appellants
             ______________________

                 2016-2691, 2017-1875
                ______________________

   Appeals from the United States District Court for the
Northern District of California in No. 3:09-cv-05235-
MMC, Judge Maxine M. Chesney.
                ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________

  Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
 MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
         HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
2      POWER INTEGRATIONS, INC.   v. FAIRCHILD SEMICONDUCTOR



                         ORDER
     Appellee Power Integrations, Inc. filed a petition for
rehearing. A response to the petition was invited by the
court and filed by appellants Fairchild Semiconductor
International, Inc., Fairchild Semiconductor Corporation,
and Fairchild (Taiwan) Corporation. The petition was
first referred to the panel that heard the appeal. The
panel granted the petition in part and denied it in part
(see accompanying order). Thereafter, the petition was
referred to the circuit judges who are in regular active
service.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) The petition for rehearing en banc is denied.

     (2) The mandate of this court will issue on October 29,
         2018.


                                    FOR THE COURT

    September 20, 2018              /s/ Peter R. Marksteiner
           Date                      Peter R. Marksteiner
                                     Clerk of Court